            Case 2:13-cr-00152-DWA Document 66 Filed 06/11/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES of AMERICA                    )
                                            )
       v.                                   ) CR 13-152
                                            )
TERRANCE BONNER                             )
                                            )

                         MEMORANDUM OPINION AND ORDER

                                           Synopsis

       The Defendant, Terrance Bonner (“Bonner”) has filed a Motion for Early

Termination of Supervised Release (ECF No. 61). Bonner argues that he is entitled to

an early termination of his term of supervised release because he is gainfully employed,

is volunteering and giving back to his community, and is abiding by the conditions of his

release. The Government objects, arguing, among other things, that an early

termination of supervised release is not warranted by the factors set forth in 18 U.S.C. §

3553(a). (ECF No. 64) Probation has also provided the Court with information regarding

the Motion. (ECF No. 65) After careful consideration, and for the reasons set forth

below, the Motion is denied.

                                           Analysis

       Under 18 U.S.C. § 3583(e), a district court may terminate a supervised release

prior to its expiration if, after considering the factors set forth in 18 U.S.C. § 3553(a), “it

is satisfied that such action is warranted by the conduct of the defendant released and

the interests of justice.” 18 U.S.C. § 3583(e)(1). The § 3553(a) sentencing factors

include:

       (1) the nature and circumstances of the offense and the defendant’s history and
       characteristics; (2) the need to afford adequate deterrence to criminal conduct,

                                               1
          Case 2:13-cr-00152-DWA Document 66 Filed 06/11/21 Page 2 of 5




        protect the public from further crimes of the defendant, and provide him with
        needed education or vocational training, medical care, or other correctional
        treatment in the most effective manner; (3) the kinds of sentence and sentencing
        range established for the defendant’s crimes; (4) pertinent policy statements
        issued by the United States Sentencing Commission; (5) the need to avoid
        unwarranted sentence disparities among defendants with similar records who
        have been found guilty of similar conduct; and (6) the need to provide restitution
        to any victims of the offense.


United States v. Melvin, 978 F.3d 49, 52 (3d Cir. 2020) (citations omitted). A district

court enjoys “discretion to consider a wide range of circumstances when determining

whether to grant early termination” and is not required to make specific findings of fact

with respect to each factor. Melvin, 978 F.3d at 52-53 (citations omitted).

        Having considered the § 3553(a) factors, I find that early termination is not

warranted. Among other things, Bonner’s history and characteristics caution against

early termination. A grand jury indicted Bonner on charges of possession with intent to

distribute 500 grams or more of cocaine, in violation of 21 U.S.C. § 841(a)(1) and

841(b)(i)(B)(ii). (ECF No. 1) He entered a guilty plea on September 9, 2013 in

accordance with a plea agreement. (ECF No. 31) Pursuant to the terms of the plea

agreement, he was sentenced to 84 months of incarceration, followed by 4 years of

supervised release. (ECF No. 41) Thereafter, following an amendment to the

Sentencing Guidelines regarding base offense levels in drug cases, Bonner filed a

Motion for Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(2). (ECF No. 47)

Over the Government’s objection,1 I granted the Motion. Bonner was re-sentenced to 68




1
  The Government urged this Court to deny the Motion, contending that a reduction was inappropriate
given the beneficial terms of the plea deal – namely that the Government had refrained from filing an 851
Information which would have subjected Bonner to a mandatory minimum of 120 months of
imprisonment, in exchange for his agreement to plea to 84 months. (ECF No. 53)

                                                    2
           Case 2:13-cr-00152-DWA Document 66 Filed 06/11/21 Page 3 of 5




months followed by a four year term of supervised release. (ECF No. 57) He remains on

supervision in this case for approximately one year.

        During his incarceration at FCI Elkton, Bonner was charged with the possession

of a prohibited item in a federal prison, in violation of 18 U.S.C. §1791(a)(1) and (b)(2).

He entered a guilty plea and was sentenced to four months imprisonment and three

years of supervised release. Bonner is now serving his supervised release and

supervision has been transferred to the Western District of Pennsylvania. (Docket No.

21-207) My colleague, the Honorable W. Scott Hardy, presides over that matter.

Bonner’s supervised release with respect to that matter appears to terminate in October

of 2021.

        Although I declined the Government’s earlier request to oppose Bonner’s Motion

for Reduction of Sentence, I do note that he has an earlier conviction. Specifically,

Bonner entered guilty pleas to charges of possession with intent to distribute less than

500 grams of cocaine, possession with intent to distribute less than 100 grams of heroin

and possessing or carrying a firearm in relation to a drug trafficking crime in October of

2001. (Docket No. 1-134) He was sentenced to 78 months of imprisonment followed by

60 months of supervised release. (ECF No. 23) As he does now, Bonner then filed a

motion for early termination of supervised release. The motion was granted and

supervised release was terminated approximately two years early, on April 15, 2020.

(ECF No. 48) Less than three years later, Bonner was indicted on the charges in this

case.

        Bonner has already demonstrated that an early termination of supervised release

does not act as a deterrent to engaging in further criminal conduct. Moreover, he would



                                             3
        Case 2:13-cr-00152-DWA Document 66 Filed 06/11/21 Page 4 of 5




have received a longer sentence but for the Government’s decision not to file an 851

Information. Thus, he is already receiving the benefit of a lighter sentence based upon

the absence of the 851 Information and the earlier reduction in sentence. He also was

charged with an additional crime while incarcerated. As evidenced by the Presentence

Report, he has a lengthy criminal history. His past conduct reflects the danger he

presents to the community.

       Further, there is no indication that continued supervised release somehow

impedes Bonner’s ability to work or coach or otherwise volunteer or otherwise creates

some type of hardship. Bonner’s compliance with the conditions of his supervision,

while commendable, may be attributable to the threat of re-incarceration should he

violate those conditions. Further, compliance with those conditions is “precisely what is

expected of him.” United States v. Stiso, Crim. No.14-484, 2021 WL 1291648, at * 3

(D.N.J. Apr. 6, 2021). In light of the above factors, that Bonner currently abides by the

terms of his conditions of supervised release, as he should, does not warrant the early

termination of his supervised release. Considering the foregoing § 3553(a) analysis,

particularly the serious nature of his crimes and his history and characteristics, the need

to deter criminal conduct and the safety of the community, the interests of justice are

best served by Bonner completing his term of supervised release.

       Accordingly, the Motion is denied. An Order will follow.




                                             4
        Case 2:13-cr-00152-DWA Document 66 Filed 06/11/21 Page 5 of 5




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )
              Plaintiff,                      )   13-152
                                              )
       vs.                                    )
                                              )
TERRANCE BONNER,                              )
                                              )
              Defendant.                      )

AMBROSE, United States Senior District Judge


                                ORDER OF COURT


      AND now, this 11th day of June, 2021, upon consideration of the Defendant’s

Motion for Early Termination of Supervised Release (ECF No. 61) said Motion is denied.



                                       BY THE COURT:




                                       Donetta W. Ambrose
                                       United States Senior District Judge




                                          5
